Citation Nr: 0729654	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-14 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.

2.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to June 1974 
and from April 1980 to July 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge; a transcript of the hearing is of record.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A bilateral leg disability was not manifested in service 
or within one year of service discharge, and objective 
medical evidence does not establish that the currently 
diagnosed disability of bilateral patellofemoral syndrome is 
etiologically related to active service.

4.  In May 1984, the RO denied reopening the veteran's claim 
for service connection for pes planus.  Although the RO 
notified him of the denial, the veteran did not initiate an 
appeal.

5.  None of the new evidence associated with the claims file 
since the May 1984 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for pes planus, or provides a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A bilateral leg disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  The May 1984 RO determination that denied reopening the 
veteran's claim for service connection for pes planus is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2006).

3.  As evidence received since the RO's May 1984 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for pes planus are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specific to requests to reopen, the veteran 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Concerning the appeal for the claim for service connection 
for a bilateral leg condition, a pre-rating letter issued by 
the RO in September 2005 provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate this service connection claim, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  

In the September 2005 letter, specific to the request to 
reopen the claim for service connection for pes planus, the 
RO provided notice to the veteran that, in order to reopen 
his claim, new and material evidence was needed, and defined 
these terms.  The RO also explained that the basis for the 
prior denial of the claim was that the condition was not a 
result of disease or injury in service, and that the veteran 
must submit evidence relating to that fact.  The RO also told 
him what information and evidence was needed to substantiate 
the underlying claim for service connection, as well as what 
information and evidence would be obtained by VA and what 
information and evidence must be submitted by the veteran.  

The September 2005 RO letter substantially meets the 
Pelegrini and Kent content of notice requirements.

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letter identified above.  In a 
March 2006 letter, the AMC informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations; however, 
as with the notice addressed above, the timing of this notice 
is not shown to prejudice the veteran.  As the Board's 
decision herein denies the claim for service connection for 
bilateral leg disability as well as denies the veteran's 
petition to reopen the claim for service connection for pes 
planus, no disability rating or effective date is being 
assigned; hence, there can be no possibility of prejudice to 
the veteran as regards the Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and a report of a September 2005 VA 
examination.  Also of record and considered in connection 
with the claims are various statements submitted by the 
veteran and his representative, on his behalf.  
  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2006). 
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2006).

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has a bilateral leg condition 
related to a claimed in-service injury.  However, considering 
the pertinent evidence of record in light of the above 
governing legal authority, the Board finds that service 
connection for a bilateral leg disability is not warranted.

Service medical records from both of the veteran's brief 
periods of active service reflect no complaints, finding, or 
diagnosis of any leg problems or injuries during active 
service.  

In the September 2005 VA examination report, the examiner 
noted that the veteran was a very poor historian who stated 
that he had twisted his legs in a fall in 1974 when he was in 
basic training.  The veteran complained of current knee pain, 
left greater than right.  The examiner listed an assessment 
of bilateral patellofemoral syndrome.  X-ray findings 
revealed no significant degenerative changes. 

In this case, service medical records do not show that the 
veteran had any findings, diagnosis, or treatment of a 
bilateral leg disability during active service.  Objective 
medical findings of a bilateral leg disability, diagnosed as 
bilateral patellofemoral syndrome, are first shown more than 
20 years after separation from active service and cannot be 
presumed to have been incurred during service.  As noted 
above, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Significantly, the record also includes no competent 
medical opinion establishing a nexus or medical relationship 
between the veteran's current bilateral leg disability 
diagnosed post-service and his active service, and neither he 
nor his representative has presented, identified, or alluded 
to the existence of, any such opinion.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in written 
statements, during his September 2005 VA examination, and in 
his January 2007 hearing testimony.  However, the veteran 
cannot establish a service connection claim on the basis of 
his assertions, alone.  While the Board does not doubt the 
sincerity of the veteran's belief that his current bilateral 
leg disability are associated with military service, this 
claim turn on a medical matter-the relationship between 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim.  

For the foregoing reasons, the claim for service connection 
for a bilateral leg disability must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


II. New and Material Evidence

The RO denied the veteran's initial claim for service 
connection for pes planus in August 1980.  The basis for the 
decision, in essence, was that the medical evidence did not 
show that the veteran's foot condition was the result of 
disease or injury in service.  Evidence then considered 
included a June 1980 service medical record and statements 
from the veteran.  The veteran did not file an appeal.  As 
such, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In a May 1984 determination, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for pes 
planus.  The veteran did not appeal this determination.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, the veteran again sought to reopen his claim for 
service connection for pes planus in July 2005.  This appeal 
arises from the RO's November 2005 denial to reopen the 
veteran's claim for service connection for pes planus. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the service 
connection claim was the May 1984 RO determination.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the last prior final 
denial of the claim in May 1984 includes multiple statements 
from the veteran and his representative.  The veteran's 
complete service medical records from both periods of his 
active service were also added to the record.  The service 
medical records show findings of pes planus during both of 
the veteran's periods of active duty.  A September 2005 VA 
examination report reflected an assessment of bilateral 
patellofemoral syndrome but did not reveal any findings 
regarding the veteran's feet. 

The additionally received evidence is new in the sense that 
it was not previously before agency decision makers.  
However, such evidence is not material for purposes of 
reopening the claim for service connection for pes planus, 
because the service medical records continue to note only the 
diagnoses and findings of pes planus during active service.  
As none of the medical evidence received is pertinent to the 
central question underlying the claim for service 
connection-whether there is a medical relationship between 
any currently diagnosed foot disability and service-none of 
this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
pes planus. 

The only other evidence associated with the claims file 
consists of the veteran's and his representative's 
assertions, advanced in various written statements and the 
January 2007 hearing testimony.  Aside from the question of 
whether these assertions are, essentially, cumulative of such 
other assertions as were previously of record, the Board 
emphasizes, as noted above, that, as laypersons without the 
appropriate medical training or expertise, neither the 
veteran nor his representative is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain, 
11 Vet. App. at 127.  Accordingly, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for pes planus has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
May 1984 denial of the claim for service connection for pes 
planus remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

Service connection for a bilateral leg disability is denied.

New and material evidence has not been received in order to 
reopen a claim for service connection for pes planus.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


